                           AFFIDAVIT FOR A SEARCH WARRANT
                                                                                                          -~ i .'
        I, Wallace Bowden, a Postal Inspector with the United States Postal InspectioMASer;vjc~A ,
                                                                                     .        11 J( U5   Zu21
request a search warrant and state under penalty of perjury that I have reason to ..b1e_1i.Pv:1e that.there
                                                                                       C'i eYK, u. ::::;_ u,stnct Court
                                                                                     Eastern District of T~nnessee
is evidence of a crime now concealed on the following property located in the Eastern,.@j~~/35{t,Cile               .

Tennessee. The property is described as a U.S. Priority Mail Parcel, bearing USPS tracking

number 9505514147331067504480, measuring approximately 14" x 11" X 10" and weighing

approximately 8 pounds, 5 ounces. The package shows a return address of: Cullincini

Restaurant Supply, 973 Arden Way, Sacramento, CA 95815, and is addressed to Bakeri Rodgers,

3212 Ridgeview .St. Kingsport, TN 37664 (see Attachment A, incorporated herein by reference),

and as portrayed in the image below:




        The property described above, hereinafter referred to as the "RIDGEVIEW ST. PARCEL," is

believed to conceal evidence of a violation of Title 21, United States Code, Section 841(a)(l),

relating to the sale, possession and/or use of controlled substances and Section 843(b), relating to

'the use or attempted use of the United States Mail to distribute controlled substances. I request            ·


                                                    1


 Case 3:21-mj-02046-HBG Document 2 Filed 03/18/21 Page 1 of 7 PageID #: 2
the issuance of a search warrant in accordance with Fed. R. Crim. P. 41(c), based upon probable

cause that the property contains evidence of a crime, contraband, fruits of a crime, or other items

illegally possessed, and/or property designed for use, intended for use, or used in the commission

of a crime. In support of this request, I state as follows:


                                      Background of Affiant

        1.     I am a U.S. Postal Inspector assigned to investigate crimes related to the mail,

including the use of the U.S. Mail to unlawfully transport contraband materials, and I am

currently assigned to the Knoxville office of the U.S. Postal Inspection Service's Atlanta

Division.

       2.      I am an "Investigative or Law Enforcement Officer" within the meaning of Title

21, United States Code, Section 841 that is, an officer of the United States who is empowered by

law to conduct investigations of, and to make arrests for, offenses enumerated in Title 21, United

States Code, Section 841.

       3.      I have participated in controlled deliveries of contraband and the execution of

search warrants with respect to drugs and scheduled controlled substances as well as

investigations into drugs trafficking in Tennessee. I have received formal, informal and on-the

job-training from U.S. Postal Inspectors, special agents employed by the Drug Enforcement

Administration, and other law enforcement agents who have done extensive work regarding the

investigation of sales, distribution, and manufacture of controlled substances, as well as

involving the proceeds from the sales of controlled substances.

       4.      I have conducted investigations of the mailing of controlled substances into the

state of Tennessee. All of the facts and information set forth in this affidavit were obtained




                                                  2


 Case 3:21-mj-02046-HBG Document 2 Filed 03/18/21 Page 2 of 7 PageID #: 3
through official law enforcement communications and discussions with U.S. Postal Service

employees.

        5.      I know from my training, knowledge, and experience that the importers and

distributors of controlled substances often use the U.S. Postal Service to facilitate the distribution

of controlled substances. Such mail will come from foreign or domestic places of origin and will

be typically sent by either Express Mail or Priority Mail.

        6.      I know from my personal experience and participation in the investigations of

controlled substances sent via the mail, that witnesses, cooperating individuals, and informants

have discussed and explained to law enforcement why the U.S. Mail system is used to facilitate

the delivery of such controlled substances. I have also read official reports from other law

enforcement officers detailing similar events.

        7.      The information contained within this affidavit is based upon my personal

observations, training, and on information related to me by other law enforcement officers and

investigators as set forth more fully herein. Because the purpose of this affidavit is to set forth

probable cause, your affiant has not set forth each and every fact known to me in connection with

this investigation.

        8.      Based on my training, experience, and consultations with other law enforcement

officers experienced in drug investigations, I know that certain indicators exist when persons are

using the U.S. Mail system to send prohibited controlled substances from one location to

another. Indicators for packages that contain controlled substances and/or the proceeds from

controlled substances may include, but are not limited to the following:


               a. It is common for senders of controlled substances, and/or the proceeds from
                  the sales of these, to use Express and Priority Mail because the substances or



                                                  3


Case 3:21-mj-02046-HBG Document 2 Filed 03/18/21 Page 3 of 7 PageID #: 4
                   proceeds arrive faster and on a predictable date, thereby allowing the senders
                   to monitor the shipment or proceeds of controlled substances.

               b. When a sender mails controlled substances from a particular area or state, the
                  proceeds from the sale of these controlled substances may be returned to the
                  sender. A known source state for controlled substances mailed to Tennessee
                  is California, where controlled substances are typically mailed from other
                  major metropolitan areas as well as foreign countries have also shown to be
                  sources for controlled substances.

               c. These packages in many instances contain a fictitious name at the delivery
                  address in an attempt to mask the identity of the true recipient in order to hide
                  detection from law enforcement officers.

               d. I know from my training, experience, and discussions with other law
                  enforcement officers that the following controlled substances are likely to be
                  found during in packages: marijuana, methamphetamines, cocaine, LSD,
                  psilocybin mushrooms, heroin, opium, MDMA, steroids, and the proceeds
                  from the sales of these controlled substances.

               e. I know from training, experience, and discussions with other law enforcement
                  officers that these packages sometimes contain information and papers related
                  to the sales and distribution of controlled substances. The papers can include,
                  but are not limited to, information on the use and effects of the various
                  controlled substances; the price for the controlled substance; the quality of the
                  controlled substances; information on the actual sender; and information and
                  instructions for ordering future controlled substances.

                  Relevant Facts Pertaining to the RIDGEVIEW ST. PARCEL

       9.      On February 23, 2021, Special Agent Tracy Bishop with the U.S. Drug

Enforcement Agency, requested my assistance with an investigation. Special Agent Bishop told

me that her agency had information that controlled substances may be received at 3212

Ridgeview St., Kingsport, TN, originating from the state of California.

       10.     On March 11, 2021, I learned that the RrDGEVIEW ST. PARCEL had arrived at the

Kingsport, TN Post Office. The addressee name on the RIDGEVIEW ST.PARCEL is "Bakeri

Rodgers." According the USPS letter carrier assigned to deliver mail on Ridgeview Street in




                                                4


 Case 3:21-mj-02046-HBG Document 2 Filed 03/18/21 Page 4 of 7 PageID #: 5
Kingsport, the name, "Bakeri Rodgers" is not a known recipient of mail at 3212 Ridgeview

Street.

          11.   On March 12, 2021, the RrDGEVIEW ST. PARCEL was placed in a lineup of other

similarly-sized boxes and presented for external examination by a Eudoris, a drug detection

canine controlled by Knoxville Police Department Drug Detection Dog Unit (DDDU). The

canine handler, Officer Carl Kennedy, told me that Eudoris positively alerted to the presence of

narcotics in only the RrDGEVIEW ST. PARCEL.

          12.   Eudoris is a male German Shepherd - Malinois canine who is approximatelyl8

months years old. Eudoris was trained at the Knoxville Police Department, where he was

certified as a Narcotics Drug Canine. Eudoris was certified reliable by the following

organization; International Police Working Dog Association in 2020. Officer Kennedy informed

me that Eudoris has been reliable in finding controlled substances in training and in law

enforcement investigations.

          13.   The RrDGEVIEW ST. PARCEL is presently in the custody and control of the U.S.

Postal Inspection Service, 8880 Cedar Springs Lane, Suite 102, Knoxville, TN 37923.

                              (I'he remainder ofthis page is blank.)




                                                5


Case 3:21-mj-02046-HBG Document 2 Filed 03/18/21 Page 5 of 7 PageID #: 6
        14;    Based upon the foregoing information, there is probable cause to believe the

RIDGEVIEW ST. PARCEL conceals evidence of a violation of Title 21, United States Code, Section

841(a)(l), relating to the sale, possession and/or use of controlled substances and Section 843(6),

relating to the use or attempted use of the United States Mail to distribute controlled substances.




WiliAfE BOWDEN
Postal Inspector
United States Postal Inspection Service




Sworn to before me and signed in my presence.


Date:

                                              UNITED STATES MAGISTRATE JUDGE




                                                 6


Case 3:21-mj-02046-HBG Document 2 Filed 03/18/21 Page 6 of 7 PageID #: 7
                                            ATTACHMENT A


       The item to be searched is a U.S. Priority Mail package bearing USPS tracking number

9505514147331067504480, measuring approximately 14" x 11" X 10" and weighing

approximately 8 pounds and 5 ounces, and addressed as follows:


              FROM:                                              TO:
              Cullincina Restaurant Supply                       Bakeri Rodgers
              973 Arden Way                                      3212 Ridgeview St
              Sacramento, CA 95815                               Kingsport, TN 3 7 664




                     Bak.en Rodgers
                     3212 Rldgeview S~
                      Kingsport. TN 37664




                                                 7


Case 3:21-mj-02046-HBG Document 2 Filed 03/18/21 Page 7 of 7 PageID #: 8
